
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.46


EMPLOYMENT AGREEMENT


        THIS AGREEMENT is made as of the 18th day of July, 2002 by and between
The Coca-Cola Export Corporation, a corporation organized and existing under the
laws of the State of Delaware, in the United States of America (the "Company")
and Alex Cummings hereinafter called "Employee").

        WHEREAS, the Company is engaged in the business of manufacturing,
marketing and selling non-alcoholic beverages globally; and

        WHEREAS, the Company wishes to assure itself of the availability and
services of Employee as Africa Group President based at the Company's United
Kingdom office, to provide leadership, strategies, policies and capabilities
necessary to accomplish business results for the Africa Group, and to that end
desires to enter into a contract of employment upon the terms and conditions set
forth herein; and

        WHEREAS, Employee desires to enter into such contract of employment;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein set forth, the parties hereto agree as follows:

1.SERVICES OF EMPLOYEE

        The Company hereby employs Employee during the Employment Period, as
hereinafter defined, to perform the duties set forth for a Group President to
include supervising the Sub-group offices of the Africa Group and, indirectly,
the operational offices in the relevant territories of the Africa Group,
offering advice and guidance on Coca-Cola corporate standards relating to such
matters as plant engineering, bottling plant operation, quality control, the
marketing and promotion of Coca-Cola owned brands, legal matters and field
operations, and Employee hereby accepts such employment by the Company, all on
and subject to the terms and conditions contained in this Agreement.

2.HOURS AND PLACES OF EMPLOYMENT

        Employee will be based in the United Kingdom and his duties will be
performed primarily on the African continent. Employee may be required to travel
on the Company's business to such places as are necessary for the proper
performance of his duties. The Company shall have the right to require Employee
to devote 80% of his available time after vacation and public holidays to the
performance of his duties under this agreement.

3.EMPLOYMENT PERIOD

        The term of Employee's employment under this Agreement (the "Employment
Period") began on July 18, 2002 and shall continue for an indefinite period
after that date; provided, however, that the Employment Period may be terminated
for any reason by either party giving to the other not less than 90 days written
notice(as set out below in paragraph 6), such notice to expire at any time.

4.REMUNERATION OF EMPLOYEE

        The full and complete remuneration of Employee with respect to his
employment under this Agreement shall be Three Hundred and Fifty Thousand
Dollars ($350,000.00) per annum, subject to such tax equalization adjustments as
may be applicable to Employee from time to time in accordance with the Company's
policies and procedures for the tax equalization of employee remuneration. It
shall be the responsibility of Employee to report and to account to the
appropriate tax authorities in respect of all personal tax liabilities of
Employee.

5.EXPENSES


        Employee is authorized to incur reasonable expenses on behalf of the
Company in connection with his duties under this Agreement, on a basis
consistent with the Company's policy, including expenses for travel,
entertainment and other business activities. The Company will pay or reimburse
to Employee

--------------------------------------------------------------------------------



the amount of such expenses upon presentation to the Company within a reasonable
time of an itemized account of such expenses, together with such vouchers or
receipts for individual expense items as the Company may from time to time
require under its established policies and procedures.

6.VACATION

        Employee is eligible for twenty-five (25) days of Annual Leave
("Vacations").

7.CONFIDENTIAL INFORMATION

        Employee will keep in confidence and will not publish, use or disclose
to others, without the prior written consent of the Company, any Trade Secrets
or other confidential information related to the Company or the Company's
business. As used herein, the phrase "Trade Secret" is to be considered as used
in accordance with the definition of Trade Secret found under Georgia law in
effect at the time of the execution of this Agreement. Without limiting this
definition, and for information purposes only, a Trade Secret is the whole or
any portion of any technical or non-technical information, including a formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan or customer or supplier information
that is actually or potentially valuable because it is not generally known to
others and that is subject to reasonable efforts by the Company to maintain its
secrecy. Upon leaving the employ of the Company, Employee shall not take with
him any written, printed or electronically stored Trade Secret, or other
confidential information or any other property of the Company obtained by
Employee as the result of his employment, or any reproductions thereof. All such
Company property and all copies thereof shall be surrendered by Employee to the
Company on his termination or at any time on request by the Company. Employee
understands and agrees that five (5) years after his termination date, his
obligation not to use, publish or disclose confidential information of the
Company will cease. Employee understands and agrees that his obligation not to
use, publish or disclose any Trade Secret of the Company has no time limitation.

8.NOTICES

        All notices, demands or other communications hereunder shall be given or
made in writing and shall be delivered personally or sent by prepaid certified
or registered airmail, with return receipt requested, addressed to the other
party at the address set forth at the head of this Agreement or at such other
address as may have been furnished by such other party in writing. Any notice,
demand or other communication given or made by mail in the manner prescribed in
this paragraph shall be deemed to have been received five (5) days after the
date of mailing.

9.ADDITIONAL ACTION

        Each of the parties to this Agreement shall execute and deliver such
other documents and do such other acts and things as may be necessary or
desirable to carry out the terms, provisions and purposes of this Agreement.

10.GOVERNING LAW

        This Agreement and the relationships of the parties in connection with
the subject matter of this Agreement shall be governed by and determined in
accordance with the laws of the state of Georgia, in the United States of
America.

11.ASSIGNMENT BY THE COMPANY


        This Agreement shall be binding upon and shall inure to the benefit of
the Company and any successor of the Company, and any such successor shall be
deemed substituted for the Company under the provisions of this Agreement. For
the purposes of this Agreement, the term "successor" shall mean any person,
firm, corporation or other business entity which, at any time, whether by
merger, acquisition or otherwise, acquires all or substantially all of the
assets or business of the Company.

2

--------------------------------------------------------------------------------



12.ASSIGNMENT BY EMPLOYEE

        This Agreement shall be binding upon and shall inure to the benefit of
Employee, his legal representatives and assigns, except that Employee's
obligations to perform services under this Agreement are personal and are
expressly declared to be non-assignable and non-transferable by him without the
consent in writing of the Company.

13.ENFORCEMENT

        The failure to enforce at any time any of the provisions of this
Agreement or to require at any time performance by the other party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect either the validity of this Agreement (or any part hereof), or the
right of either party thereafter to enforce each and every provision in
accordance with the terms of this Agreement.

14.AMENDMENTS

        No modification, amendment or waiver of any of the provisions of this
Agreement shall be effective unless made in writing and signed by both parties.

15.SEVERABILITY

        If any severable provision of this Agreement is held to be invalid or
unenforceable by any judgment of a tribunal of competent jurisdiction, the
remainder of this Agreement shall not be affected by such judgment, and the
Agreement shall be carried out as nearly as possible according to its original
terms and intent.

16.ENTIRE AGREEMENT

        This Agreement constitutes the entire agreement of the parties hereto
with respect to Employee's employment by the Company and his remuneration
therefor. The parties acknowledge that The Coca-Cola Company in Atlanta, Georgia
and Employee have entered into an employment agreement relating to Employee's
services outside of the United Kingdom and principally in the United States. The
parties hereto expressly agree that the Employment Period set forth in
paragraph 3 of this Agreement shall not be terminated or affected in any way,
and Employee's remuneration under this Agreement shall not be changed, by the
termination for any reason whatsoever of Employee's employment under such
employment agreement, the intent being that each employment shall be separate
from, and independent of, the other.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by a duly authorized officer and Employee has hereunto set his hand as of the
day and year first above written.

    THE COCA-COLA EXPORT CORPORATION
 
 
BY:
 
/s/  BRIAN G. DYSON      

--------------------------------------------------------------------------------

Brian G. Dyson
 
 
BY:
 
/s/  ALEX CUMMINGS      

--------------------------------------------------------------------------------

Alex Cummings

3

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
